Citation Nr: 0603251	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-11 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to the payment of Department of 
Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The appellant served on active duty from July 1977 to June 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Winston-Salem, North Carolina has assumed 
the role of the agency of original jurisdiction in this 
appeal as the appellant is currently incarcerated in that 
state.  

The record reflects that the veteran was scheduled to testify 
at a Board hearing at the RO in November 2005.  However, he 
failed to appear for the scheduled hearing and has not 
requested that the hearing be rescheduled.  


FINDINGS OF FACT

1.  The appellant served in the United States Army from July 
1977 to June 1981, at which time he was discharged under 
conditions other than honorable due to a prolonged period of 
unauthorized absence from September 1978 to April 1981.

2.  The appellant was not insane during his military service, 
and there were no compelling circumstances to warrant the 
appellant's period of unauthorized absence.



CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to his receipt of VA compensation benefits.  38 U.S.C.A. 
§ 5303 (West 2002); 38 C.F.R. § 3.12 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

By letter dated in April 2005, the appellant was provided the 
notice required under the VCAA and the implementing 
regulations.  Although the RO did not specifically inform the 
appellant to submit any pertinent evidence in his possession, 
it informed him of the evidence required to substantiate his 
claim and that he should submit such evidence or provide the 
RO with the information necessary for the RO to obtain such 
evidence on his behalf.  Therefore, the Board believes that 
he was on notice of the fact that he should submit any 
pertinent evidence in his possession.

Moreover, all pertinent, available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA.  

There is no reason to believe that the ultimate decision of 
the RO on the merits of this claim would have been different 
had complete VCAA notice been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
its development and consideration of the claim were 
insignificant and non prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.   


Factual Background

The appellant served in the United States Army from July 1977 
to June 1981.  His DD Form 214 notes that he was 25years old 
when he entered military service.  

The appellant's service personnel records show that he 
received nonjudicial punishment under Article 15 of the 
Uniform Code of Military Justice (UCMJ) for possession of 
marijuana in July 1978.  Several weeks later, in August 1978, 
he was found drunk while on duty as a driver for the company 
truck.  He again underwent nonjudicial punishment under 
Article 15 of the UCMJ.  His punishment included 7 days of 
restriction to the battalion area, dispensary, dining 
facility and chapel, as well as 7 days of extra duty.  He 
subsequently was absent without leave (AWOL) from September 
19, 1978, to April 19, 1981.  

The appellant's service personnel records include an undated 
statement from the appellant.  He noted that he was 29 years 
old and had a 10th grade education.  He acknowledged that the 
reason for his discharge was that he could not take the 
pressure of military service.  He further indicated that 
there were "too many chiefs and not enough Indians."  

Mental status examination in April 1981 showed that the 
appellant had normal behavior.  He was fully alert and 
oriented with an unremarkable mood.  His thought process was 
clear and his thought content was normal.  He had good memory 
and was felt to be mentally responsible.  

The appellant requested a discharge in lieu of trial by court 
martial and was discharged administratively in June 1981 for 
conduct triable by court martial.  His discharge was 
characterized as under other than honorable conditions. 

In a statement dated in May 2003, the appellant noted that 
while on leave he learned that his father "had half of his 
lungs taken out."  As result, he could no longer work or 
perform household chores.  His mother was also under a 
doctor's care.  While he had a sister, she would not provide 
assistance to his parents.  The appellant stated that he did 
not want to leave the military.  However, after being denied 
a transfer to a military facility closer to his parents, he 
went AWOL for three years before surrendering to law 
enforcement authorities.


Analysis


Where a former service member did not die in service, 
pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002).  

VA benefits are not payable where the former service member 
was discharged or released by reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave for a continuous period of at 
least 180 days unless it is found he or she was insane at the 
time of committing the offense.  Specifically, pursuant to 38 
U.S.C.A. § 5303(b), "if it is established to the 
satisfaction of the Secretary that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge or resignation, that person was insane, such person 
shall not be precluded from benefits under laws administered 
by the Secretary based upon the period of service from which 
such person was separated."  38 U.S.C.A. § 5303(b) (West  
2002). 

It is pointed out that an insane person is one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354 (2005).

This bar to benefit entitlement also does not apply if there 
are compelling circumstances to warrant the prolonged 
unauthorized absence.  38 U.S.C.A. § 5303 (West 2002); 38 
C.F.R. § 3.12(c)(6) (2005).

In determining whether compelling circumstances warranted the 
prolonged unauthorized absence, the length and character of 
service exclusive of the period of the unauthorized absence 
will be considered.  This period should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious and of benefit to the nation.  
Additionally, consideration may be given to reasons offered 
by the claimant, including family emergencies or obligations.  
The reasons for going AWOL should be evaluated in terms of 
the person's age, cultural background, educational level and 
judgmental maturity.  Consideration should be given to how 
the situation appeared to the person himself or herself and 
not how the adjudicator might have reacted.  Hardship or 
suffering incurred during overseas service, or as a result of 
combat wounds or other service-incurred or aggravated 
disability, is to be carefully and sympathetically considered 
in evaluating the person's state of mind at the time the 
prolonged AWOL period began.  The existence of a valid legal 
defense that would have precluded conviction for absence 
without leave is also a factor to be used in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence.  38 U.S.C.A. § 5303 (West 
2002); 38 C.F.R. § 3.12(c)(6)(i-iii) (2005).  

In the case at hand, the appellant's discharge from service 
was under other than honorable conditions as a result of a 
prolonged period of unauthorized absence.  Specifically, he 
was AWOL for over 21/2 years from September 1978 to April 1981.

After reviewing the entire record and considering the 
appellant's contentions, the Board initially finds that the 
evidence of record does not establish that the appellant was 
insane-as that term is defined by applicable regulation-at 
any time during his military service.  See 38 C.F.R. § 
3.12(b) (2005).  Significantly, the appellant was found to be 
psychiatrically normal during examination in April 1981.  
Neither the service medical records nor the appellant's 
statements suggest that he was insane (as opposed to, for 
example, anxious or worried) at the times he went AWOL. 

Moreover, the Board finds that the appellant has not raised 
compelling circumstances that would warrant his unauthorized 
absences such that the character of his discharge should not 
serve as a bar to VA benefits.  Regarding any family 
emergencies or the like, there is no evidence of this alleged 
hardship of record other than the recent statements of the 
appellant.  Shortly before he went AWOL, the appellant 
received Article 15 punishment for drug possession and drunk 
driving.  Contemporaneous evidence at the time of the 
appellant's unauthorized absence indicates that he felt that 
he could not take the pressures of military service.  He made 
no reference to taking care of his ailing parents.  While he 
was noted to have only an 10th grade education, there is no 
evidence that the appellant was illiterate or so immature so 
as to not appreciate the nature of the service for which he 
enlisted.  

In sum, the foregoing evidence shows that the appellant had 
no valid legal defense to the AWOL charges, that he was not 
insane at the time of the offense, and that there were no 
compelling reasons warranting his period of unauthorized 
absence, even when the facts are evaluated in terms of his 
age, cultural background, educational level and judgmental 
maturity.  38 C.F.R. § 3.12(c)(6)(ii) (2005).  Accordingly, 
the character of his discharge is a bar to his receipt of VA 
benefits.





ORDER

The Board having determined that the character of the 
appellant's discharge constitutes a bar to VA benefits, the 
appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


